Citation Nr: 0510565	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicide agents.

6.  Entitlement to service connection for a right lower leg 
disorder.

7.  Entitlement to service connection for asbestosis.



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

To more accurately reflect the claim on appeal, the issue of 
entitlement to service connection for asbestos exposure has 
been recharacterized as entitlement to service connection for 
asbestosis.  Asbestosis is a specific lung disability.  
McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Recharacterizing this issue is not prejudicial to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  He has argued that asbestos exposure affects his 
lungs (see Substantive Appeal, received in December 2003), 
and the RO has adjudicated the issue as a claim potentially 
involving a lung disability. 

The issues of entitlement to service connection for a skin 
disorder, diabetes mellitus, PTSD, and asbestosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not currently suffer from a right lower 
leg disability.

2.  Hypertension did not have its onset during active service 
and did not result from disease or injury in service.

3.  A chronic headache disability did not have its onset 
during active service and did not result from disease or 
injury in service.


CONCLUSION OF LAW

The criteria for service connection for hypertension, chronic 
headaches, and a right lower leg disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  Prior to the initial adjudication of the claims, VA 
satisfied its duty to notify by means of a March 2002 
development letter from the RO to the veteran.  The veteran 
was told of what was required to substantiate a claim for 
service connection and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

For the claim involving a right lower leg disorder, VA 
examination is not indicated because the evidentiary record 
does not contain competent evidence that the veteran 
currently suffers from this disability or symptoms of this 
disability.  For the claims involving hypertension and 
chronic headaches, VA examination is not indicated because 
the evidentiary record does not contain competent evidence 
that the claimed disabilities or symptoms may be associated 
with an established event, injury, or disease in service.  
See 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  

There are no outstanding records pertinent to the claims that 
VA must attempt to obtain.  The record contains the veteran's 
service medical records and all identified post-service 
medical records involving the disabilities addressed herein.  
In February 2002, the veteran stated he did not have any 
additional evidence to provide other than what has already 
been reported. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.



II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service 
connection may also be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of an established service-connected disability.  
38 C.F.R. § 3.310(a).

Service connection for hypertension may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Right lower leg disorder

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Despite the veteran's contention, the evidence does not 
demonstrate that he currently suffers from a right lower leg 
disorder.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The service medical records show that in August 1976, the 
veteran suffered a contusion/abrasion to his right tibia 
after falling and striking his leg on a rock.  Clinical 
evaluation of the lower extremities was normal upon 
separation examination in January 1977.  The post-service 
medical evidence shows no complaints or diagnoses of a right 
lower leg disability. 

In the absence of competent evidence of a current right lower 
leg disability, the claim must be denied.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  VA specifically requested information 
and/or evidence establishing the presence of this disability, 
but the identified and submitted documents did not include 
information or evidence that would assist in this regard.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claim, 
and it must be denied.

Hypertension

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

Treatment records show the veteran takes continuous 
medication for hypertension. The first medical evidence of a 
diagnosis of hypertension is in 1998.  However, there is no 
evidence showing that hypertension had its onset in service 
or was manifest to a degree of ten percent within a year of 
service.  The veteran's separation examination dated in 
January 1977 did not show his blood pressure to be elevated, 
nor did it reflect a diagnosis of hypertension.  Blood 
pressure was 122/70 and the veteran specifically denied a 
history of high blood pressure.  

There is no competent evidence of record which connects the 
current hypertension, first shown by the medical evidence 
more than 20 years after separation from service, to the 
veteran's active duty.  There are no medical opinions 
contained in any of the veteran's post-service medical 
records relating current hypertension to his military 
service.  Even assuming that the veteran was service 
connected for PTSD, there is no competent medical evidence of 
record relating hypertension to PTSD.  The veteran's own 
statements are not competent in this regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  

Headaches

Post-service treatment records show several complaints of 
headaches, but the record does not contain evidence of in-
service occurrence or aggravation of a disease or injury, and 
there is no competent evidence of a nexus between an in-
service injury or disease and this current disability.

The veteran asserts that his current headache disability is 
the result of an in-service head injury.  The service medical 
records indeed show that on April 29, 1975, he was treated 
for a 1.5" laceration to the frontal area of his forehead.  

The remainder of the service medical records, however, do not 
show the onset of any headache disability in service, either 
before or after the April 1975 laceration wound.  On May 5, 
1975, the veteran returned for follow-up care, at which time 
six sutures were removed from the laceration site.  The 
veteran made no complaints related to his head injury and was 
not seen again for the laceration wound.  The separation 
examination report from January 1977 indicates no head or 
neurologic abnormalities.  The veteran at that time denied 
frequent or severe headaches.  The service treatment records 
fail to document any complaints of chronic headaches. 

The earliest post-service evidence of a headache disability 
is dated many years after the veteran's service separation 
and thus does not support the claim.  If anything, the 
limited post-service evidence tends to weigh against the 
claim of service connection.  For instance, there is 
indication in a February 1998 treatment record that the 
veteran's headaches may be related to sinus problems.

The veteran does not argue that his headache disability began 
in service, instead noting that "old injuries have a way of 
manifesting itself later in life."  (Substantive Appeal, 
received in December 2003).  That is, he contends that his 
head injury has caused the post-service onset of headaches.  
However, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  In this case, there is no competent 
medical opinion of record linking the veteran's April 1975 
forehead laceration to his current headaches.

In sum, the service and post-service evidence persuasively 
shows the veteran's headache disability began years after 
service, and there is no competent evidence that would 
otherwise relate the veteran's disability to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a right lower leg 
disorder, hypertension, and chronic headaches is denied.


REMAND

Unfortunately, a remand is necessary for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

In February 2002, the veteran reported he was seen at the VA 
Clinic in El Paso for examination of his diabetes mellitus.  
In response to the RO's March 2002 development letter, the 
veteran reported in April 2002 that the VA Clinic in El Paso 
also examined him for lung problems.  With respect to PTSD, 
he also reported in December 2003 that he had been evaluated 
at the VA Department of Psychology.  As he has identified 
outstanding VA medical evidence, the RO should attempt to 
obtain any outstanding records from this facility.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

The veteran currently suffers from psoriasis.  The service 
medical records include diagnoses of scabies and a groin rash 
of 4-month duration.  The RO should therefore schedule the 
veteran for a VA examination to determine the etiology of his 
current skin disorder.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding VA medical records, as discussed 
above, from the El Paso VA Healthcare System.  
If these records are not available, that fact 
should be specifically noted in the claims 
folder.

2.  Schedule the veteran for an appropriate 
VA examination for the purpose of determining 
the etiology of his current skin disability.  
The examiner should indicate in the report 
that the claims folder was reviewed.  The 
examiner should render a medical opinion, 
with full rationale, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current skin 
disability had its onset during active 
service or is related to any in-service 
disease or injury.

3.  Readjudicate the veteran's claims, with 
application of all appropriate laws, 
regulations, and case law and consideration 
of any additional information obtained as a 
result of this remand.  If any of the 
decisions with respect to the claims remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


